DLD-222                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1777
                                       ___________

                                FREDERICK H. BANKS,
                                                Appellant

                                             v.

                PRESIDENT UNITED STATES OF AMERICA;
            ATTORNEY GENERAL UNITED STATES OF AMERICA;
          WARDEN ALLENWOOD FCI; FEDERAL BUREAU OF PRISONS
                  ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-21-cv-00535)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

              Submitted on the Appellee’s Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 15, 2021

                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                           (Opinion filed: September 16, 2021)
                                        _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Frederick Banks appeals the District Court’s order dismissing his petition for a

writ of habeas corpus. The Government has filed a motion for summary affirmance. For

the reasons that follow, we will grant the Government’s motion and summarily affirm the

District Court’s judgment.

       In his habeas petition, Banks, a federal prisoner, alleged that the warden directed

prison staff to deny Banks access to a law library, “persons trained in the law,” email, and

telephones and requested that the District Court order that he be provided with access to a

law library, “persons trained in law,” email, and the telephone. Petition at 1-2. He

argued that if he were provided relief, it would lead to his release because he would then

be able to “prevail in various cases.” Petition at 2. He further contended that he should

be discharged from custody and the warden removed from public office.

       The District Court treated the petition as one filed pursuant to 28 U.S.C. § 2241

and dismissed the petition before service, concluding that Banks did not challenge the

fact or duration of his confinement and a habeas petition was not an appropriate remedy

for his challenge to the conditions of his confinement. The dismissal was without

prejudice to Banks’ raising his claims in a civil rights action. Banks filed a notice of

appeal, and the Government filed a motion for summary affirmance.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review

over the District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536,

                                              2
538 (3d Cir. 2002). We may summarily affirm a district court’s decision “on any basis

supported by the record” if the appeal fails to present a substantial question. See Murray

v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       In its summary affirmance motion, the Government argues that a habeas petition is

not the appropriate vehicle for Banks’s claims. We agree. Banks’s claims related to his

prison conditions do not lie at the “core of habeas” and, therefore, are not cognizable in a

§ 2241 petition. See Leamer v. Fauver, 288 F.3d 532, 542-44 (3d Cir. 2002). While he

requested release, none of his claims challenged the fact or length of his sentence or

confinement. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).1

       In his brief on appeal, Banks raises new allegations. He contends that he filed a

motion seeking release from prison that was denied by the District Court and the warden

sought to prevent his appeal from proceeding by confiscating Banks’ legal papers.

Generally, we do not address issues on appeal that were not raised before the District

Court unless there are exceptional circumstances. Cont’l Cas. Co. v. Dominick

D’Andrea, Inc., 150 F.3d 245, 251 (3d Cir. 1998). There are no such circumstances here.

In any event, Banks’s new allegations do not undermine our conclusion that his claims

were not properly brought in a habeas petition.


1
  As noted above, Banks also sought quo warranto relief, requesting the warden’s
removal from office. Quo warranto is “[a] common-law writ used to inquire into the
authority by which a public office is held or a franchise is claimed.” QUO
WARRANTO, Black’s Law Dictionary (11th ed. 2019). Banks is not entitled to such
relief.
                                              3
      For the reasons above, as well as those set forth by the District Court, this appeal

does not present a substantial question. Accordingly, we grant the Government’s motion,

and we will summarily affirm the District Court’s judgment.




                                            4